EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 17, line 2, in the phrase “the cooling medium”, deleting “the”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2239416) discloses an X-ray tube (pg. 1, col. 1:2-3), comprising: a necessary envelope (since it’s a tube); a cathode assembly (with 7); and a core column structure (fig. 1) coupled to the envelope (since it’s a tube) and to the cathode assembly (with 7), the core column structure (fig. 1) including: a metal (pg. 2, col. 1:47) flat plate (9) fixed to the cathode assembly (7); a sealing bead arranged in the metal flat plate (pg. 2, col. 1:47-50); and an electrically conductive support rod (10) coupled to the cathode assembly (with 7), the electrically conductive support rod (10) passing through two ends of the sealing bead (since they seal the support rod to the metal flat plate). The prior art (e.g., US 2213112) also discloses a cathode assembly (of 38 with the filament) disposed inside the glass envelope (2/3); and a core column structure (of 38) coupled to the glass envelope (2/3) and to the cathode assembly (of 38 with the filament) such that the cathode assembly is sealed inside the glass envelope (since it’s evacuated).
However, the prior art fails to disclose or fairly suggest an X-ray tube, including: a gas discharge tube coupled to and extending out of the metal flat plate, the gas discharge tube being configured to enable gas extraction from an interior of the glass envelope, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884